DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-9 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (US 10596754 B2) in view of Ohmi et al. (US 20130235545 A1).
	Regarding claim 1, Williams discloses a method for post-manufacturing a printed circuit board (PCB) (col. 1, line 61 – col. 2, line 2; col. 17, lines 45-62), the method comprising: providing a PCB, wherein the PCB comprises a microstrip transmission line printed on an outer layer of the PCB (col. 4, lines 40-43); determining a value of a characteristic parameter of the microstrip transmission line defined by a manufacturing process of the PCB (Fig. 5, blocks 500-502); and adjusting the value of the characteristic parameter of the microstrip transmission line via a post-manufacturing process directly on artwork of the PCB (Fig. 5, blocks 504-506; col. 2, lines 46-47: “… to adjust at least one of a width and a height of the additional deposited material”; also see col. 4, lines 64-67; col. 13, lines 19-39; col. 14, lines 9-13; col. 15, lines 41-55).
	Williams does not mention explicitly: said characteristic parameter is an impedance (Zo) of the microstrip transmission line.
	Ohmi teaches a method for changing an impedance (Zo) value of a microstrip transmission line (15) printed on an outer layer of a PCB (Fig. 19), comprising: adjusting said value through adjusting a width (W) of the transmission line directly on artwork of the PCB (para. 0104-0105: “ … as the width W of the conductor line 15 decreases, the characteristic impedance increases”; also see para. 0109).
	Since Williams teaches the general condition of said characteristic parameter (col. 1, line 61 – col. 2, line 2), it establishes a prima facie case of obvious modification. Therefore, in view of Ohmi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Williams’ post-manufacturing method to adjust an impedance (Zo) value of a microstrip transmission line printed on an outer layer of a PCB, as an intended use of the invention of Williams. It has been held that the mere application of a known technique to a specific instance by those skilled in the art would have been obvious.
	Regarding claim 2, Williams does not but Ohmi discloses: wherein a width of the microstrip transmission line defined by the manufacturing process of the PCB is determined based upon one or more tolerances of a copper-etching process used by the manufacturing process (para. 0085). As such, the intended use Williams invention to the PCB of Ohmi renders the claimed limitation obvious.
	Regarding claim 3, Williams does not but Ohmi discloses: wherein adjusting the value of the characteristic impedance (Zo) further comprises coating the microstrip transmission line with a dielectric material having a thickness and a width, so as to reduce the determined characteristic impedance (Zo) defined by the manufacturing process of the PCB (para. 0104-0105, 0109). As such, the intended use Williams invention to the PCB of Ohmi renders the claimed limitation obvious.
	Regarding claim 4, the combination of Williams and Ohmi does not mention explicitly: wherein the dielectric material is a solder mask.  
However, a dielectric material in the form of solder mask (e.g., a thin lacquer-like layer of polymer) is well known in the art. Since Ohmi teaches the general condition of said dielectric material (para. 0016, 0049), one having ordinary skill in the art would be able to select a well-known solder mask as the dielectric material for coating the microstrip trace on the PCB. It has been held to be within the general skill of worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. As such, the intended use Williams invention to the Ohmi PCB renders the claimed limitation obvious.
Regarding claim 5, Williams discloses: wherein adjusting the value of the characteristic parameter further comprises depositing a controlled metal (col. 4, lines 22-25) on the outer surface of the PCB to increase the width of the microstrip transmission line (col. 2, lines 18-19, 43-47; col. 13, lines 21-24, 33-39). Williams does not but Ohmi discloses: increase the width of the microstrip transmission line so as to reduce the determined characteristic impedance (Zo) defined by the manufacturing process of the PCB.  As such, the intended use Williams invention to the Ohmi PCB renders the claimed limitation obvious.
Regarding claim 6, Williams does not but Ohmi discloses: coating the microstrip transmission line with a dielectric material having a thickness and a width, so as to reduce the determined characteristic impedance (Zo) defined by the manufacturing process of the PCB (para. 0104-0105, 0109). As such, the intended use Williams invention to the Ohmi PCB renders the claimed limitation obvious.
	Regarding claim 7, Williams discloses: iteratively determining the characteristic parameter of the microstrip transmission line following the post-manufacturing process; and iteratively performing the post-manufacturing process to iteratively adjust the value of the characteristic parameter (col. 12, lines 44-50). As such, the intended use Williams invention to the Ohmi PCB renders the claimed limitation obvious.
	Regarding claim 8, Williams does not mention explicitly: supplying the thickness and the width of the dielectric material to a post-manufacturing correction process for application to a production lot of PCBs. 
	It is deemed that the feature in question relates merely to an intended use of the combination of Williams and Ohmi. Since Ohmi teaches adjusting the thickness and the width of the dielectric material to fine-tune a characteristic impedance value of a microstrip transmission line (see discussion for claim 3 above) and Williams teaches the post-manufacturing correction process for fine-tuning the characteristics and quality of the deposition material (e.g., Fig. 4) supplying the best parameter value previously determined for a similar application (col. 11, lines 32-35), it establishes a prima facie case of obvious modification. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the combination of Williams/Ohmi to supply the best parameter values of thickness and the width of the dielectric material to a post-manufacturing correction process for application to a production lot of PCBs. It has been held that the mere application of a known technique to a group of similar instances by those skilled in the art would have been obvious.
	Regarding claim 9, the combination of Williams and Ohmi renders the claimed invention obvious (see discussion for claim 8 above).
	Regarding claim 11, Williams discloses a printed circuit board (PCB) comprising: a substrate defining at least one outer layer (col. 1, line 61 – col. 2, line 2; col. 17, lines 54-57: by inherency, a PCB includes a substrate defining at least one outer layer); a microstrip transmission line printed on an outer layer of the substrate (col. 4, lines 40-43); a post-manufacturing process configured to adjust a value of a characteristic parameter of the microstrip transmission line by changing a width and a thickness of additional deposited material added to the microstrip transmission line (col. 2, lines 46-47: “… to adjust at least one of a width and a height of the additional deposited material”; also see Fig. 5, blocks 504-506; col. 4, lines 64-67; col. 13, lines 19-39; col. 14, lines 9-13; col. 15, lines 41-55).
	Williams does not mention explicitly: said additional deposited material is a  coating applied to the microstrip transmission line, and said characteristic parameter is a value of a characteristic impedance (Zo) of the microstrip transmission line.
	Ohmi teaches a method of adjusting a value of a characteristic impedance (Zo) of a microstrip transmission line (15) printed on an outer layer of a PCB (Fig. 19), comprising: coating the microstrip transmission line with a dielectric material and adjusting a thickness and a width of the coating so as to adjust a value of the characteristic impedance (Zo) (para. 0104-0105, 0109).
Therefore, in view of Ohmi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Williams’ post-manufacturing technique to adjust an impedance (Zo) value of the microstrip transmission line by adjusting at least one of a width and a height/thickness of the additional deposited material, e.g. a coating applied to the microstrip transmission line, as an intended use of the Williams invention. It has been held that the mere application of a known technique to a specific instance by those skilled in the art would have been obvious.
Regarding claim 12, Williams does not but Ohmi discloses: wherein the material of controlled thickness is a dielectric material (para. 0016, 0018, 0104). As such, the intended use Williams invention to the Ohmi PCB renders the claimed limitation obvious.
Regarding claim 13, the combination of Williams and Ohmi renders the claimed limitation obvious (see discussion for claim 4 above).
Regarding claims 14 and 15, the combination of Williams and Ohmi renders the claimed limitation obvious (see discussion for claims 11 and 12 above).

Response to Arguments
4.	Applicant's arguments received 03/15/2022 have been considered but are moot in view of the new ground(s) of rejection. Detailed response is given in sections 2-3 as set forth above in this Office action.





Contact Information
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUQIN SUN whose telephone number is (571)272-2280. The examiner can normally be reached 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/X.S/Examiner, Art Unit 2862                                                                                                                                                                                                        
/TOAN M LE/Primary Examiner, Art Unit 2864